    Case: 1:20-cv-04699 Document #: 90 Filed: 09/23/20 Page 1 of 1 PageID #:1734



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 IN RE: TIKTOK, INC.,                                 No. 20-cv-4699
 CONSUMER PRIVACY
 LITIGATION,                                          Judge John Z. Lee

                                                      Magistrate Judge Sunil R. Harjani


 This Document Relates to All Cases


                                   NOTICE OF APPEARANCE

       Erik H. Langeland, a member in good standing of the bar of the State of New York and

the United State District Court for the Southern District of New York, hereby enters his

appearance for Plaintiff, H.S., a Minor, through her Guardian, J.S., individually and on behalf of

all others similarly situated, in the above matter.


 September 23, 2020                                   Respectfully Submitted,

                                                      /s/ Erik H. Langeland
                                                      Erik H. Langeland
                                                      733 Third Avenue, 16 Floor
                                                      New York, NY 10017
                                                      (212) 354-6270
                                                      (212) 898-9086 fax
                                                      elangeland@langelandlaw.com
